******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
DANA L. CLELFORD v. CHRISTOPHER D. BRISTOL
                (AC 35729)
           DiPentima, C. J., and Alvord and Harper, Js.
        Argued January 15—officially released May 13, 2014

   (Appeal from Superior Court, judicial district of
 Stamford-Norwalk, Hon. Stanley Novack, judge trial
referee [dissolution judgment]; S. Richards, J. [motions
      for modification and for reconsideration].)
  Christopher D. Bristol, self-represented, the appel-
lant (defendant).
  Bruce S. Gordon, with whom, on the brief, was Dana
L. Clelford, self-represented, the appellee (plaintiff).
                         Opinion

   DiPENTIMA, C. J. The defendant, Christopher D.
Bristol, appeals from the judgment of the trial court
denying his motion for modification of child support. On
appeal, the defendant claims that his support obligation
substantially deviated from the child support guidelines
in the absence of the requisite findings that permit such
a deviation.1 We decline to reach the merits of the defen-
dant’s appeal due to an inadequate brief and an inade-
quate record. Accordingly, we affirm the judgment of
the trial court.
   The following facts and procedural history are neces-
sary for our discussion. The plaintiff, Dana L. Clelford,
and the defendant were married in October, 2004. The
parties have one child of the marriage. The plaintiff
commenced a dissolution action on March 1, 2011. The
court, Hon. Stanley Novack, judge trial referee, dis-
solved the marriage on January 17, 2012, and incorpo-
rated the written separation agreement of the parties
as part of its judgment. The agreement provided for
joint legal custody of the child, with primary residence
with the plaintiff. It also stated that when the child
entered kindergarten, a de novo review of the parenting
plan would be conducted.
   Article III of the agreement addressed child support
and additional expenses. Paragraph 3.1 provides: ‘‘The
[defendant] shall pay to the [plaintiff] the sum of
$1,575.00 per month as and for the support of the minor
child, until the child attains the age of eighteen (18),
dies or becomes emancipated, whichever event first
occurs, however, in the event that the child is still
attending high school at the time the child attains the
age of 18, then said support shall continue until such
time as the child graduates from high school or attains
the age of 19, whichever event shall first occur.’’ The
defendant also is required to pay for the child’s medical
insurance premiums, and the parties are to divide
equally any unreimbursed medical expenses. Article IV
of the agreement provides that neither party shall pay
alimony to the other party.
   On February 5, 2013, the defendant moved to modify
the child support award and the parenting plan. He
argued, inter alia, that the child support award deviated
from the presumptive amount set forth in the child
support guidelines and ‘‘[a]t the time this court entered
judgment of dissolution, there was no specific finding
made concerning the substantial deviation in child sup-
port that application of the amount contained in the
child support guidelines would be inequitable or inap-
propriate.’’ The defendant also sought a new parenting
plan as set forth in the agreement because the child
had enrolled in kindergarten. On April 3, 2013, the court,
S. Richards, J., denied the relief requested in the defen-
dant’s motion, except for the request for a de novo
hearing on the issue of the parenting plan. On April 23,
2013, the defendant filed a motion for reconsideration,
which Judge Richards denied on May 9, 2013. On May
29, 2013, the defendant filed the present appeal. On the
appeal form, he indicated that he was appealing from
the May 9, 2013 ‘‘denial of Motion for Reconsideration
concerning Motion for Post Judgment Modification of
Child Support.’’ The only transcript ordered by the
defendant was from January 17, 2012, when Judge
Novack dissolved the parties’ marriage.
  The sole issue raised in this appeal is whether the
court improperly denied the motion for modification.
The defendant, however, focuses his entire appellate
argument on the events that occurred before Judge
Novack. Specifically, he contends that because the
required findings to allow a deviation from the child
support guidelines were not made at the time of the
dissolution judgment, he is entitled to a modification
of his child support obligation.2 We conclude that as a
result of the inadequate brief and an inadequate record,
we cannot review the defendant’s claim on appeal.
   ‘‘It is well settled that [w]e are not required to review
claims that are inadequately briefed. . . . We consis-
tently have held that [a]nalysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.
. . . [F]or this court judiciously and efficiently to con-
sider claims of error raised on appeal . . . the parties
must clearly and fully set forth their arguments in their
briefs. We do not reverse the judgment of a trial court
on the basis of challenges to its rulings that have not
been adequately briefed. . . . The parties may not
merely cite a legal principle without analyzing the rela-
tionship between the facts of the case and the law
cited. . . . [A]ssignments of error which are merely
mentioned but not briefed beyond a statement of the
claim will be deemed abandoned and will not be
reviewed by this court.’’ (Internal quotation marks omit-
ted.) Nowacki v. Nowacki, 129 Conn. App. 157, 163–64,
20 A.3d 702 (2011); see also Keating v. Ferrandino, 125
Conn. App. 601, 603, 10 A.3d 59 (2010).
   As previously noted, the defendant’s appeal form
stated that he was challenging the May 9, 2013 denial
of the motion for reconsideration concerning the denial
of his postjudgment motion for modification of child
support before Judge Richards. The arguments pre-
sented in his brief, however, address the actions of
Judge Novack during the hearing on the parties’
agreement at the time of the dissolution. Specifically,
the defendant contends that Judge Novack failed to
make the findings on the record necessary to support
a deviation from the child support guidelines. Aside
from the statement that the motions for modification
and reconsideration should have been granted, the
defendant has failed to brief how or why the denial of
those motions was improper.
  In Corrarino v. Corrarino, 121 Conn. App. 22, 23 n.1,
993 A.2d 486 (2010), we noted that the plaintiff’s appeal
form indicated that he was appealing from the court’s
ruling on the defendant’s motion for modification. That
matter, however, only cursorily was mentioned in the
plaintiff’s appellate brief. Id. Instead, the plaintiff
focused his appellate argument on the denial of his
motion for modification. Id. We concluded that the
plaintiff had abandoned the claim regarding the ruling
on the defendant’s motion as a result of an inadequate
brief. Id.
  Citing Corrarino, we reached a similar result in
Deutsche Bank National Trust Co. v. Bertrand, 140
Conn. App. 646, 648 n.2, 59 A.3d 864, cert. denied, 309
Conn. 905, 68 A.3d 661 (2013). In that case, the defen-
dant indicated on his appeal form that he intended to
challenge the trial court’s denial of two motions to
compel discovery, a motion to reargue one of the
motions to compel discovery, a motion to dismiss and
a motion to strike. Id. None of those matters was briefed
by the defendant. Id. We again concluded that any
claims of error with respect to those motions had been
abandoned. Id.
   In the present case, the defendant pursued an appeal
from the denials of his postjudgment motions for modi-
fication and reconsideration. His brief, however, con-
tains no legal argument or analysis of why the actions
of Judge Richards in denying those motions should be
reversed by this court. Therefore, as a result of the
failure to adequately brief the ruling of the court
appealed from, we conclude that the defendant aban-
doned his sole appellate claim.
   Additionally, we further note that the defendant has
failed to provide this court with an adequate record
with respect to the proceedings before Judge Richards.
The defendant filed his motion for modification on Feb-
ruary 5, 2013, and indicated on the bottom of that
motion that argument was requested and testimony was
required.3 A hearing was scheduled for April 1, 2013. A
handwritten notation on the financial affidavits submit-
ted by the plaintiff and the defendant indicates that
these affidavits were filed ‘‘in court’’ on April 1, 2013.
That same day, Judge Richards signed an order that
noted that a hearing had commenced, unsealing the
financial affidavits of the parties. Additionally, in the
notice issued by the court on April 3, 2013, denying the
defendant’s motion for modification, Judge Richards
stated that she had ‘‘heard’’ the motion.
  The record strongly suggests that there were proceed-
ings that occurred before Judge Richards regarding the
motion for modification. The defendant, however, failed
to provide this court with any transcript of proceedings
before Judge Richards. Additionally, we are left to spec-
ulate as to what materials, if any, were provided to
Judge Richards when she considered the defendant’s
motions. For example, although the defendant provided
this court with a transcript from the January 17, 2012
hearing4 during which Judge Novack discussed the pro-
posed agreement with the parties, there is nothing in
the record to indicate that this was provided to
Judge Richards.
   As the appellant, the defendant bears the burden of
providing us with an adequate record. See Quaranta
v. King, 133 Conn. App. 565, 570, 36 A.3d 264 (2012);
see also Practice Book § 61-10.5 When presented with
an inadequate record, we are precluded from reviewing
the claim on appeal. Carmichael v. Stonkus, 133 Conn.
App. 302, 306, 34 A.3d 1026, cert. denied, 304 Conn. 911,
39 A.3d 1121 (2012). ‘‘It is not an appropriate function
of this court, when presented with an inadequate
record, to speculate as to the reasoning of the trial
court or to presume error from a silent record. E.g.,
McCarthy v. Cadlerock Properties Joint Venture, L.P.,
132 Conn. App. 110, 118, 30 A.3d 753 (2011) ([o]ur role
is not to guess at possibilities, but to review claims
based on a complete factual record developed by [a]
trial court . . . . This court does not presume error
on the part of the trial court . . .). [T]he trial court’s
ruling is entitled to the reasonable presumption that it
is correct . . . .’’ (Citation omitted; internal quotation
marks omitted.) Atelier Constantin Popescu, LLC v.
JC Corp., 134 Conn. App. 731, 758, 49 A.3d 1003 (2012).
As we are left to speculate as to the legal and factual
bases for the denial of the motions for modification
and reconsideration, we decline to review the defen-
dant’s claim.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The plaintiff, in her brief and at oral argument before this court, correctly
noted that the defendant, at the time of the judgment of dissolution when
the court accepted the parties’ separation agreement, had failed to complete
a child support guidelines worksheet as required by Practice Book § 25-30
(e). She argues that pursuant to Shaulson v. Shaulson, 125 Conn. App. 734,
744, 9 A.3d 782 (2010), cert. denied, 300 Conn. 912, 13 A.3d 1102 (2011),
this failure defeats the defendant’s challenge to the court’s failure to comply
with the guidelines. This argument, however, fails in light of our Supreme
Court’s decision in Tuckman v. Tuckman, 308 Conn. 194, 61 A.3d 449 (2013).
‘‘We further note that this conclusion makes it unnecessary to consider the
plaintiff’s argument that we should follow the Appellate Court decision of
Bee v. Bee, 79 Conn. App. 783, 788, 831 A.2d 833, cert. denied, 266 Conn.
932, 837 A.2d 805 (2003), which held that a party who has failed to submit
a child support guidelines worksheet as required by Practice Book § 25-30
(e) cannot complain of the court’s alleged failure to comply with the guide-
lines. We have never followed Bee. We take this opportunity, however, to
expressly overrule Bee. We emphasize that [c]hild support orders must be
based on the statutory criteria enumerated in . . . [General Statutes] § 46-
84 of which one of the most important is the needs of the child. . . . It is
incumbent upon the trial court to require child support worksheets before
entering support orders. We see no rational basis to affirm trial court
orders that may not comply with the needs of the child, simply because a
trial court did not require worksheets to be filed.’’ (Citation omitted; empha-
sis added; internal quotation marks omitted.) Tuckman v. Tuckman, supra,
202 n.6.
   2
     Our Supreme Court has ‘‘recognized that [t]he legislature also has pro-
vided for a commission to oversee the establishment of child support guide-
lines, which must be updated every four years, to ensure the appropriateness
of child support awards . . . . General Statutes § 46b-215a. . . . More-
over, the legislature has thrown its full support behind the guidelines,
expressly declaring that [t]he . . . guidelines established pursuant to sec-
tion 46b-215a and in effect on the date of the support determination shall
be considered in all determinations of child support amounts . . . . In all
such determinations, there shall be a rebuttable presumption that the amount
of such awards which resulted from the application of such guidelines is
the amount of support . . . . A specific finding on the record that the
application of the guidelines would be inequitable or inappropriate in a
particular case, as determined under criteria established by the [commission]
under section 46b-215a, shall be required in order to rebut the presumption
in such case. . . . General Statutes § 46b-215b (a).’’ (Emphasis omitted;
internal quotation marks omitted.) Tuckman v. Tuckman, 308 Conn. 194,
205, 61 A.2d 449 (2013); see also Misthopoulos v. Misthopoulos, 297 Conn.
358, 368, 999 A.2d 721 (2010).
   3
     The plaintiff was served with a copy of the defendant’s motion for
modification and an unsigned copy of the order for a hearing on March
4, 2013.
   4
     At that hearing, the plaintiff acknowledged to Judge Novack that the
child support award set forth in the agreement exceeded the presumptive
guideline amount of $237 per week and that she was waiving her right to
alimony. She agreed that the agreement was fair, and the defendant indicated
that he did not have any questions about the agreement. Judge Novack then
expressly found that the agreement was fair and equitable, that the child
support guidelines amount was $237 per week, and that the deviation was
based on coordination of total family support. See Regs., Conn. State Agen-
cies § 46b-215a-3.
   5
     We are aware of Practice Book § 61-10 (b), which provides in relevant
part: ‘‘The failure of any party on appeal to seek articulation pursuant to
Section 66-5 shall not be the sole ground upon which the court declines to
review any issue or claim on appeal. . . .’’ The official commentary to this
rule of practice expressly provides that ‘‘[t]he adoption of subsection (b)
is not intended to preclude the court from declining to review an issue
where the record is inadequate for reasons other than solely the failure to
seek an articulation, such as, for example, the failure to procure the trial
court’s decision pursuant to Section 64-1 (b) or the failure to provide a
transcript, exhibits or other documents necessary for appellate review.’’
(Emphasis added.) Practice Book § 61-10, commentary.